                 Case 18-31432 Document 74 Filed in TXSB on 12/14/18 Page 1 of 1
                                     UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF TEXAS


In      Chris Neal Webb
Re:     Debtor                                           Case No.: 18−31432                                    ENTERED
                                                         Chapter: 13                                           12/14/2018




                          ORDER APPROVING CHAPTER 13 PLAN MODIFICATION
                         AND VALUING COLLATERAL PURSUANT TO 11 U.S.C. § 506

      1. The Court has considered the Debtor(s)' chapter 13 plan modification that was proposed on 11/20/18.

      2. All objections to the plan modification have been withdrawn or overruled.

   3. The Court has determined that the plan modification meets all of the requirements of §1329 of the
Bankruptcy Code.

     4. Notwithstanding any estimate of the amount of a general or priority unsecured claim contained in the plan
modification or in an order of the Court, the actual amount payable on priority claims will be the Allowed Amount of
the priority claim and the actual proration for distribution on general unsecured claims will be based on actual
Allowed Amounts of general unsecured claims.

      5. The value of the collateral for secured claims is in the amount set forth in the plan modification.

      6. The plan modification is approved.


      Signed and Entered on Docket: 12/14/18.
